Citation Nr: 0918419	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  07-15 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active service from June 1996 to April 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of the 
Manchester, New Hampshire, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in relevant part, 
denied service connection for bilateral hearing loss.  

In October 2008, the Board remanded the case for further 
evidentiary development.  It has now been returned for 
appellate review.  


FINDINGS OF FACT

The Veteran currently is not shown to have hearing loss 
disability in either ear that is shown by a VA audiometric 
examination.   


CONCLUSION OF LAW

The claim of service connection for a bilateral hearing loss 
must be denied by operation of law.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); see also Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.  

In letters dated in June 2006 and October 2008, the Veteran 
was provided notice regarding what information and evidence 
is needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, what information and evidence will be obtained 
by VA, and the need to submit any outstanding evidence that 
pertained to the claim.  He was also specifically advised of 
how disability ratings and effective dates are assigned.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran and he was provided with the necessary VA 
examination.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, and post service VA and 
private treatment records.  Moreover, he was fully informed 
of the subsequently scheduled VA audiology examinations in 
January 2007 and December 2008, and he failed to report to 
them.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran and his representative 
have been active participants in the claims process and have 
been fully informed of the status of the claim.  

Thus, the record demonstrates that the Veteran had actual 
knowledge of what was needed to substantiate the claim, which 
cured any defect in the notice provided.  See Sanders, supra.  
Any defect in the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  Id.  

As such, there is no indication that there is any prejudice 
to the Veteran in considering this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

The criteria for evaluating hearing impairment call for the 
consideration of the results of examinations using controlled 
speech discrimination tests (Maryland CNC) together with the 
results of puretone audiometry tests.  38 C.F.R. § 4.85.  

These results are then charted on Table VI and Table VII, as 
set out in the Rating Schedule.  In order to establish 
entitlement to a compensable or higher evaluation for hearing 
loss, it must be shown that certain minimum levels of the 
combination of the percentage of speech discrimination loss 
and average puretone decibel loss are met.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  

When a claimant fails without good cause to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(a).  

The Veteran's service treatment records, including Hearing 
Conservation Program Data, shows that he was likely exposed 
to acoustic trauma in connection with his duties in service.  
However, upon VA audiological examination in July 2006, the 
Veteran was not found to have hearing loss disability for the 
purpose of receiving VA compensation.  

At that time, audiometric studies revealed puretone 
thresholds of 15, 15, 25, 20, and 15 decibels in the right 
ear and 25, 20, 20, 20, and 20 decibels in the left ear at 
500, 1000, 2000, 3000, and 4000 hertz, respectively.  The 
average pure tone threshold in the right ear was 18 decibels 
and in the left ear was 20 decibels.  Speech discrimination 
ability was 100 percent, bilaterally.  Thus, on these 
results, the requirements of 38 C.F.R. § 3.385 are not met.  

Subsequently, the Veteran submitted a private audiological 
evaluation report dated in October 2006.  The test findings 
at that time were reflected as puretone thresholds of 35, 25, 
25, 30 and 30 decibels in the right ear and 40, 40, 35, 25, 
and 25 decibels in the left ear at 500, 1000, 2000, 3000, and 
4000 hertz, respectively.  (Speech discrimination scores were 
not reported).  

The Veteran was scheduled for another VA audiological 
evaluation in January 2007.  However, he failed to report.  

In October 2008, the Board remanded the case, in part, to 
schedule the Veteran for another VA examination to confirm 
the presence of a hearing disability for which he could be 
paid compensation.  He was scheduled for an audiology 
examination in early December 2008, but called to reschedule 
the appointment.  

Another examination was scheduled in late December 2008.  
However, he failed to report to that examination as well.  
Hence, no further audiological testing was completed for 
rating purposes due to the Veteran's failure to cooperate in 
the testing procedures.  

In light of the fact that the Veteran failed to report for 
his VA examination, the Board must consider the claim on the 
evidence of record in accordance with 38 C.F.R. § 3.655(a).  

Based on the evidence of record, the Board finds that the 
claim of service connection for bilateral hearing loss must 
be denied.  The Board must be rely on the VA testing in order 
ascertain the extent of any hearing disability in this case.  
The VA test results did not show that he had a disability as 
defined for VA compensation purposes in either ear.  

While the private medical statement provided higher findings 
for each ear, these results are not shown to be based on 
examination procedures that would comport with VA testing 
protocol.  This is the reason that another VA examination was 
scheduled.  

Due to the Veteran's failure to report for an authorized VA 
examination to verify that he has current hearing disability 
for VA compensation purposes, the claim of service connection 
must be denied under the law.  


ORDER

The appeal as to the claim of service connection for a 
bilateral hearing loss is dismissed.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


